Citation Nr: 0835041	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  04-40 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The veteran had active service from June 1966 to March 1968

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for PTSD.  In 
September 2007, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the Board's last remand, an examination was 
ordered to ascertain whether the veteran had PTSD or any 
other psychiatric disorder.  The remand instructions stated 
that if any psychiatric condition other than PTSD was 
diagnosed, the examiner should offer an opinion as to the 
etiology of the non-PTSD disorder, to include whether it was 
at least as likely as not related to the veteran's military 
service.  

The examination was conducted in April 2008.  The examiner 
determined that the veteran does not have PTSD; however, he 
did diagnose dysthymia, late onset, described as "a long-
term low-grade kind of depression."  The examiner did not 
express an opinion as to whether dysthymia is causally 
related to the veteran's service.  When any action required 
by a remand is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, 
another remand is required to clarify the etiology of the 
veteran's condition.

In a July 2006 letter, the veteran reported receiving 
treatment for PTSD from a VA provider at the Fort Harrison VA 
Medical Center (VAMC) in that month.  Although the letter is 
dated before the alleged treatment, it is nonetheless an 
indication that there may be additional records pertinent to 
the veteran's claim at that facility.  An attempt should be 
made to locate any such records and associate them with the 
claims folder.  Bell v. Derwinski, 2 Vet. App. 611 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the VAMC in Fort Harrison, 
Montana, and request all records 
pertaining to the veteran for the period 
from at least July 2006 to the present.  
If any records are located, they should 
be associated with the claims file.  If 
no records are found, this should be 
noted in the claims file.

2.  The claims file should be returned to 
the VA examiner who conducted the April 
2008 psychological evaluation with 
instructions to clarify whether it is at 
least as likely as not (i.e., probability 
of 50 percent) that the veteran's 
diagnosed dysthymic disorder was caused 
or aggravated by his service.  A complete 
rationale should be provided for any 
opinion expressed, taking into 
consideration any newly identified 
medical evidence.  If the examiner who 
conducted the April 2008 examination is 
unavailable, the veteran should be 
scheduled for another examination to 
obtain the opinion.  

3.  To avoid future remand, ensure that 
all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.   
Stegall, 11 Vet. App. at 268.

4.  Readjudicate the issue on appeal.  If 
any claim remains denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




